DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed January 5, 2022, with respect to the claim rejections under 102 have been fully considered and are persuasive.  Particularly, Okada does not disclose the new limitation requiring the second layer to be aluminum oxide, tantalum oxide or a combination thereof.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Okada in view of Mahajani, of record, as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 1 lines 7-8 refer to “a tunneling dielectric channel” which has antecedent issues.  It is unclear if applicant is referring back to the tunneling dielectric channel introduced in line 2 (assumed) or if a new element is being introduced.  For purposes of examination the examiner will use “[[a]] the tunneling dielectric channel” in lines 7-8.
Claims 2-9 and 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1-9 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. foreign patent JP2016/173551, using US Patent Application Publication 2017/0131609 as an English translation, of record, in view of Mahajani et al. US Patent 6,858,899, of record.
Regarding claim 1 Okada discloses an electrochromic device (title e.g. figure 3), comprising a first layer including at least one electrode (e.g. first display electrode 12), a second layer (e.g. first yttrium-containing metal oxide layer 13) providing a tunneling dielectric channel (inherent given paragraphs [0081 & 0108] discussing keeping the layer thickness below 50nm so that it does not 
Okada does not disclose the second layer providing the tunneling dielectric channel is aluminum oxide, tantalum oxide, or a combination thereof.
Applicant faced a problem of having a device that could maintain color change without consuming power and having a low resistance comparable to the electrode layer's resistance causing non-uniformity in application of the power supply for applications of these devices in larger area applications (see instant application page 19 line 27-page 20 line 11).
Mahajani teaches an electrical device with a tunneling dielectric channel made of a metal oxide (abstract & column 3 lines 47-56) and further teaches the metal oxide of the tunneling dielectric is most preferably aluminum oxide or tantalum oxide (column 3 lines 55-56) for the purpose of having a layer with a higher dielectric constant (abstract & column 3 lines 31-45), which would address the problems faced by applicant.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the tunneling dielectric channel in the electgrochromic device as disclosed by Okada to be aluminum oxide, tantalum oxide, or a combination thereof as taught 
Regarding claim 2 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses it is further comprising a power source structured to provide an electric potential to the device (inter alia paragraph [0202] discusses applying voltage with a power supply), wherein one or more optical properties of the electrochromic material are changeable upon application of a the electric potential (inter alia paragraph [0202] discusses applying voltage to achieve a sufficient color optical density).
Regarding claim 3 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the at least one electrode of the first layer is in direct contact with the second layer (see figure 3), the second layer is in direct contact with the third layer (as set forth above, see figure 3), the third layer is in direct contact with the fourth layer (see figure 3), and the fourth layer is in direct contact with the at least one electrode of the fifth layer (see figure 3).
Regarding claim 4 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the first layer includes two electrodes (paragraph [0064] discloses there may be a plurality of display electrodes).
Regarding claim 5 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the first layer (e.g. 12) is positioned on a transparent substrate (substrate 1 paragraph [0038] “1 is not particularly limited except that it should be a transparent material”).
Regarding claim 6 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the second layer (e.g. 13) includes an electrically insulative material (implicit given paragraphs [0081 & 0108] indicating that 13 would be an insulator if allowed to become thick enough, i.e. >50nm).
inter alia paragraphs [0075 & 0108] “yttrium-containing layer … contains at least yttrium oxide”).
Regarding claim 8 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the second layer is operable to pass electrons to or from the electrochromic material of the third layer upon application of an electric potential above a threshold where electron tunneling may occur in the second layer (axiomatic for tunneling).
Regarding claim 9 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the fourth layer (e.g. 15) includes an oxide compound, nitride compound, fluoride compound, or mixture thereof (inter alia paragraph [0136] particularly “…composed of metal oxide”.
Regarding claim 11 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the electrochromic material is an anodic material (paragraph [0058-70] e.g. paragraph [0064] “polythiophene”).
Regarding claim 12 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the electrochromic material is a cathodic material (paragraph [0058-70] e.g. paragraph [0060] “viologen derivative”).
Regarding claim 13 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses wherein the electrodes are formed of a transparent material (paragraphs [0040 & 0115] “…electrodes be formed of a material having transparency and conductivity”).
Regarding claim 14 Okada as modified by Mahajani discloses the device of claim 13, as set forth above.  Okada further discloses wherein the transparent material is a conductive oxide (paragraphs 
Regarding claim 15 Okada as modified by Mahajani discloses the device of claim 1, as set forth above.  Okada further discloses it is further comprising a frame supporting the first, second, third, fourth, and fifth layers (e.g. combination of substrates 1 & 9 and unlabeled outer connectors seen in figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burdis et al. US Patent Application Publication 2007/0097481; in regards to a similar device using similar oxides.
Naijo et al. US Patent Application Publication 2013/0258439; in regards to a similar device using similar oxides.
Kailasam et al. US Patent Application Publication 2014/0022621, of record; in regards to a similar device using similar oxides.
Leocart et al. US Patent Application Publication 2019/0033677, of record; in regards to a similar device using similar oxides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          January 18, 2022